Title: From George Washington to Major General Nathanael Greene, 22 September 1778
From: Washington, George
To: Greene, Nathanael


          
            Sir,
            Head Quarters [Fredericksburg] Sepr 22d 1778
          
          By some late accounts from the Eastward, it appears, that none of the provisions, destined for the use of the French fleet had arrived; nor had they any knowlege of its being near—I shall be glad to know what steps have been taken in consequence of my former directions, and what progress has been made in the business of forwarding supplies for the fleet—This is an object of so great importance, that I cannot forbear repeating my desire, that every possible expedient may be embraced to promote it. I am Sir Your most Obedt Servt
          
            Go: Washington
          
        